DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This Office Action is in response to the amendment filed 3/18/21. Claims 1-3 and 5 are amended. Claims 7 and 8 are added. Claims 1-8 are rejected finally for the reasons provided below.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over Clingerman et al. (US 2015/0311547) in view of Maier et al. (US 2007/0138309).
Regarding claims 1 and 2, Clingerman teaches a fuel cell system for a vehicle comprising a fluid control valve, or back pressure valve (34), in a reactant gas discharge channel, or cathode exhaust line (26), through which a reactant gas discharged from a fuel cell (12) flows (Figures 1 and 7, [0024], [0025]). The valve (34) of Clingerman is adapted to open and close the reactant gas discharge channel (abstract).
Further regarding claims 1 and 2, Clingerman is silent on the structure of the valve.

Maier teaches that the butterfly valve is well known to those skilled in the art for use as proportional control valves ([0011]).
It would have been obvious to the skilled artisan at the time of the invention to use a known butterfly valve such as the valve taught by Maier as the backflow valve of Clingerman and the results of the substitution would have been predictable. MPEP 2143 I B

With regard to the angle of the valve body relative to a vertical plane of the vehicle, it is seen in Figure 7 of Clingerman that the reactant gas discharge channel (26) is angled such that reactant gas flows downward with respect to gravity, and that it is designed to take advantage of gravity in order to collect water in the sump (84). Further, Clingerman teaches that the fuel cell system is designed to account for up to 17ᵒ grade, for example when a vehicle is parted on a driveway with an incline ([0036]).
It would have been obvious to the skilled artisan to ensure that the valve plate of Clingerman in view of Maier is tightly fitted to the discharge channel (26) of Clingerman in order to close the valve when desired.
With further regard to claims 1 and 2, and regarding claims 4 and 6, when considering the angle of the discharge channel, the skilled artisan will easily understand that, since the channel of Clingerman is not perfectly horizontal, the valve plate will necessarily be tilted relative to a vertical plane such that it is facing upstream in order to fully block flow of reactant gas as needed. It has been held that it is not inventive to discover workable ranges by routine experimentation. MPEP 2144.05 II A



Regarding claims 7 and 8, Clingerman in view of Maier teaches the claimed invention except for the location of the rotating shaft in relation to the valve body. It would have been obvious to the skilled artisan at the time of the invention to form the valve body upstream of the rotating shaft in order to protect the rotating shaft from the heated exhaust of the fuel cell system. It has been held that rearranging parts of an invention involves only routine skill in the art. MPEP 2144.04 VI C

Response to Arguments
Applicant's arguments filed 3/18/21 have been fully considered but they are not persuasive. 
Claims 1 and 2 are amended to include limitations to the lower portion of the valve body being “configured to open toward a downstream side of the reactant gas flow in the reactant gas discharge channel.” The claims additionally include the limitation that the valve body is “configured … to remove fluid accumulated on an upstream side of the valve body.”
On pages 6-7 of the Remarks, Applicant states that the valve of Clingerman does not disclose or suggest “a lower portion of [a] valve body that … is configured to open toward a downstream side of [a] reactant gas flow.” Applicant further argues that the valve of Clingerman is not configured to remove accumulated fluid.
Applicant is directed to MPEP 2114. In 2114 II, it is stated that apparatus claims “cover what a device is, not what a device does.” Additionally, “a claim containing ‘a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus’ if the prior art apparatus teaches all of the structural limitations of the claim.”
With regard to the limitation of claims 1 and 2 to “a lower portion of [a] valve body that … is configured to open toward a downstream side of [a] reactant gas flow,” the examiner notes that the limitation is directed to a valve configured to open, or function, in a certain manner. In other words, the claim covers what the device does. Applicant is directed to Figure 2 of Maier, where it is clearly seen that the valve is structurally the same as the claimed valve since it is provided with a horizontally disposed rotating shaft. The manner of operating the valve, i.e. the direction in which it is rotated, is found to be taught by the prior art apparatus of Clingerman in view of Maier, since the valve of Clingerman in view of Maier teaches all of the structural limitations of the claim.

Next, on page 7, Applicant argues that Clingerman does not teach the limitation of claims 1 and 2 that the valve body is “configured … to remove fluid accumulated on an upstream side of the valve body.” Specifically, Applicant argues that because the system of Clingerman includes a drip rail and sump to prevent water from accumulating and freezing the valve, the valve of Clingerman is not configured to remove fluid accumulated on an upstream side of the valve body. First, the examiner finds that water accumulated in the sump of Clingerman is, in fact, accumulated on an upstream side of the valve body, though it is not accumulated directly in contact with the valve body. The claims as filed do not require that the water is accumulated in direct contact with the valve body, as shown in Figure 3 of the disclosure. Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Additionally, Applicant is again directed to MPEP 2114 II. Again, the manner in which the claimed valve is operated, i.e. to remove fluid accumulated upstream of the valve body, does not distinguish it structurally from the valve of Clingerman in view of Maier. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALIX ECHELMEYER EGGERDING whose telephone number is (571)272-1101.  The examiner can normally be reached on 8:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on 571-272-1481.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ALIX E EGGERDING/               Primary Examiner, Art Unit 1729